     Case 1:18-cv-01233-CAP-CMS Document 44 Filed 03/07/19 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

GLENN HEAGERTY,                           )
                                          )
             Plaintiff,                   )   Civil Action No.
                                          )
v.                                        )   1:18-cv-01233-CAP-CMS
                                          )
EQUIFAX INFORMATION                       )
SERVICES LLC, et al.,                     )
                                          )
             Defendants.                  )

      JOINT MOTION FOR LIMITED EXTENSION OF DISCOVERY
               DEADLINE FOR SPECIFIC MATTERS

      Plaintiff, Glenn Heagerty, and Defendant, Equifax Information Services

LLC (“Equifax”), by counsel, respectfully request a 30-day extension of the

discovery deadline for two specific matters: (1) the deposition of Plaintiff’s wife;

and (2) any motion to compel that Plaintiff may desire to file on the issue of

documents related to Equifax’s purported request to NCTUE to cease certain

practices. As grounds for this motion, the parties show that Plaintiff’s wife, a non-

party, was originally scheduled to be deposed within the current discovery period,

but asked to move her deposition date to March 14 due to an unexpected personal

matter. Her deposition is currently set for that date.
     Case 1:18-cv-01233-CAP-CMS Document 44 Filed 03/07/19 Page 2 of 4




      Further, the parties have a single potential discovery dispute that recently

materialized and which they are working to resolve through the meet and confer

process. In the event the parties are not able to resolve the matter, Plaintiff intends

to file a motion to compel. The parties have agreed to request a 30-day extension

of any deadline for this motion should it become necessary for the Court to resolve

the dispute.

      Accordingly, the parties request that the discovery deadline be extended

through April 8, 2019 for these limited purposes only.

      Respectfully submitted this 7th day of March, 2019.


                                        KING & SPALDING LLP

                                        By: /s/ Kendall W. Carter
                                        Kendall W. Carter (Ga. Bar No. 114556)
                                        N. Charles Campbell (Ga. Bar No. 210929)
                                        1180 Peachtree Street N.E.
                                        Atlanta, Georgia 30309-3521
                                        Tel: (404) 572-4600
                                        Fax: (404) 572-5100
                                        Email: kcarter@kslaw.com
                                        Email: ccampbell@kslaw.com
                                        Attorneys for Equifax Information
                                        Services LLC




                                          2
    Case 1:18-cv-01233-CAP-CMS Document 44 Filed 03/07/19 Page 3 of 4




                                 MCRAE BERTSCHI & COLE, LLC

                                 /s/   Craig Edward Bertschi
                                 Charles Jackson Cole
                                 Craig Edward Bertschi
                                 1350 Center Drive, Suite 200
                                 Dunwoody, GA 30338
                                 Tel: 678-999-1105
                                 Fax: 404-525-4347
                                 Email: cjc@mcraebertschi.com
                                 Email: ceb@mcraebertschi.com
                                 Attorneys for Plaintiff




                                ORDER

          GOOD CAUSE APPEARING THEREFORE,
          IT IS SO ORDERED.


Dated: _____________             ___________________________________
                                 Judge, United States District Court




                                   3
      Case 1:18-cv-01233-CAP-CMS Document 44 Filed 03/07/19 Page 4 of 4




                        CERTIFICATE OF SERVICE

      I hereby certify that on March 7, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification

to:

Charles Jackson Cole
Craig Edward Bertschi
McRae Bertschi & Cole, LLC
Suite 200
1350 Center Drive
Dunwoody, GA 30338




                                            /s/ Kendall Carter
                                            Kendall W. Carter
                                            Attorney for Equifax Information
                                            Services LLC




                                        4
